Case 3:19-cv-00665-MMD-WGC Document 37-15 Filed 05/17/20 Page 1of3

Exhibit 15

Exhibit 15
Case 3:19-cv-00665-MMD-WGC Document 37-15 Filed 05/17/20 Page 2 of 3
-HOOL

ites PROCTER RP LWic wicg ¢
“se PROCTER RR. HUG HIGH Sc
7

PRIDE. HONOR, INTEGRITY, LOVALTY

Campanas Princpal — My. Lacren Ford Baxter 2880 Sato Street
Amastant Princpal - Ms. Kbcnda Clark Kano, NV 89512
Assistant Principal — Mr. Brad Bodine Facne (773) 32-3200

Assistant Principal — Dr. Tiina Clean
Assistant Prnapa! - Mr. Tristan Mcfibaay

 

June 26, 2017
HAND DELIVERED

Trina Olsen

RE: Notice of Investigatory Due Process Meeting and Right to Representation

Dear Mrs. Trina Olsen:

 

You are directed to meet with me for an investigatory due process meeting on Monday, June 26, 2017 at 12:30 at the District office, In the
Admin East Conference Room in Building A. In attendance at the meeting with you and me will be Virginia Doran Labor Relations Manager

and Sandra Aird, Assessment Director.

The purpose of this meeting is to discuss the allegations of unprofessional conduct as follows:

  

NRS 391.750 a. Inefficiency. ¢. Unprofessional conduct: d. losubordination; e. Neglect of duty, i. Inadequate performance: k. Failure
to comply with such reasonable requirerient: s « beard may preeribe: o. Willful neglect or failure to observe and carry out the
requirements of this title: p. Dishonest; /q) !.entona! Gulure to observe and carry out the requirements of a plan to ensure the
security of examinations and assessments iaooted & hoger. io “0 or 390.275; t. Gross misconduct; and

Nevada Testing Primer, Nevada Student Aes. ovis Spring 2017 bOC presentation, February 2017, Email sent on Friday, April 7,

2017 new! NDE test security and administration baring for spring 2017, HS Weekly Principal Email April 6, 2017.

The allegations are regarding incidents that occurred during spring testing. and consist of the following:

¢ Allegedly you sent an email to all Hug Staff on May | 1, 2017 that included secure testing materials, student identifying information.
You state in the email. “Please keep this Jist confidential as you reference it so sensitive information is not seen by our students.”
After receiving an email from me at 6:21 am stating that I could not open the excel documents, you sent an email stating that, “This
document lists every student test, (we have 2400+) and where/when they are testing for each test.”
Allegedly you failed to provide me with requested information from an email sent to you on Wednesday, May 10, 2017.

¢ Allegedly you were dishonest with me about meeting with the department leaders to vet the testing schedule.

¢ It is alleged that on Thursday, May 11, 2017 at 2:00 pm, you sent an email to only staff involved in proctoring the EOC exams you
did not have to show the Test administrator test security NDE spring 2017 video to them in your meeting that they could watch it on
their own. It is alleged that you did not verify with staff if they watched the video prior to proctoring the EOC exams on Monday.

May 15, 2017.
¢ It is alleged that on Tuesday May 16, 2017 after being notified by Sandra Aird that you were removed from testing, you stated upon

leaving the office, “What's the big deal it was just an email.”

e It is alleged that on the evening of Tuesday, May 16, 2017 you sent a text to Rhonda Clark and Brad Bodine stating, “I have been
paper-thin for a while, at least I'll get some rest tonight. I really feel bad they won't let me finish it.”

¢ It is alleged that after reading and sending a confirmation email on Wednesday, May 17, 2017 about being removed as testing
coordinator and told you cannot use your office. you entered the building and went right into your office to get your radio.

e — It is alleged that you are unaware of the seriousness around your testing removal by sending a text to me on Wednesday, May 17.
2017 asking for a space to work stating, “Also, | don’t have a space to work. The therapist is in Tristan’s office. She had a student
come on so I left to get coffee until this is figured out. Can you help me get testing items out of my office so I can work in my own
office? Should | go home and work?”

— SSE BORO
A community that challenges us to think, work, and act with excellence and integrity.
Case 3:19-cv-00665-MMD-WGC Document 37-15 Filed 05/17/20 Page 3 of 3

PROCTER R. HUG HIGH SCHOOL

PRIDE, HONOR, INTEGRITY, LOYALTY

propos Principal - Ms. Lauren Ford Baxtar 2880 Satro Street
Upgestant Principal — Ms. Rhonda Clark Kane, NV 89542
' psstant Principal — Mr. Brad Bodine Phone (073) 824-3200

| pssistant Prizapal — Dr. Trina Olsen
Asostent Principal — Mr. Tristan McEibany

Atthe meeting, you will have the opportunity to respond to all allegations. You will also be advised at the meeting, on the record, that you
will be required to respond to all allegations and that failure to do so may constitute insubordination.

You are hereby further advised not to discuss this meeting or the allegations of potential misconduct with anyone except your WSPA
representative. You are further directed not to contact anyone involved with this investigation (directly or indirectly) including employees of
the WCSD. Please feel free to contact me with any questions,

Be advised that if the allegations are found to be true, you may face disciplinary action, which can range from a written warning, written
reprimand, suspension without pay, letter of admonition. demotion, or termination. Be further advised, that you have the right to have an
Association Representative or other representation present with you at the meeting. The District has not reached a conclusion as to what, if
any. discipline is appropriate, but wil! do so only after it receives your response to the allegations.

If legal counsel will represent you. you must inferm me no later than Tuesday, June 23, 2017 at 5:00 pm.

Sincerely,

 
 
 

Lauren Ford
Principal Hug High School

Attachments: NRS 391.750 Nevada Testing Primer, Ne tisica! Assessments Spring 2017 EOC presentation, February 2017, Email
sent on Friday, April 7, 2017, HS Week ly § Principal inatl April 6, 2017
CG: Dawn Huckaby, Chief Human Resources Officer

Roger Gonzales, Area Superintendent
Virginia Doran, Labor Relations Manager
Sandra Aird, Assessment Director

i — OLSEN - 000056
A community that challenges us to think, work, and act with excellence and integrity.
